341 S.W.3d 194 (2011)
Tamara HILL, Claimant/Appellant,
v.
THE BOEING COMPANY, Employer/Respondent, and
Tresurer of the State of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 95838.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2011.
Jeffrey P. Gault, Clayton, MO, For Claimant/Appellant.
Terry Mort, St. Louis, MO, For Employer/Respondent.
Karin K. Schute, St. Louis, MO, For Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tamara Hill (hereinafter, "Claimant") brings this appeal following the Labor and Industrial Relations Commission's (hereinafter, "the Commission") award, denying Claimant compensation from the Second Injury Fund. Claimant raises one point on appeal, alleging the Commission ignored uncontradicted, unimpeached medical and vocational evidence.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. We find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).